Citation Nr: 1030637	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than January 1, 1994, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran's attorney presented argument at a Central Office 
hearing in March 2005 before the undersigned Veterans Law Judge.  
The Board remanded the Veteran's case for additional development 
in April 2005.

The Veteran's attorney submitted several statements wherein a new 
Board hearing was requested.  The Board wrote to the Veteran to 
clarify her intentions in regard to a hearing in October 2006.  
The clarification was required because the Veteran had failed to 
report for the previous hearing.  Instead, her attorney had 
presented oral argument at the hearing.  The Veteran was given 30 
days to respond to the letter, and no response was received.  
Accordingly, the Board finds that any request for a Board hearing 
has been withdrawn and will proceed to conduct its appellate 
review based on the evidence of record.

In September 2007, the Board last denied the claim of entitlement 
to an effective date earlier than January 1, 1994, for the award 
of a TDIU.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
However, in an April 2009 Order, the Court vacated the September 
2007 Board decision, and remanded the case to the Board for 
further proceedings consistent with a February 2009 Joint Motion 
for Remand.


REMAND

In June 2010, the Board received additional evidence without a 
waiver of initial RO consideration.  This includes a Social 
Security Administration (SSA) earning's record dated in May 2010.  
It has been argued that this shows that the Veteran has been 
unemployable since discharge from active duty.

Accordingly, the case is REMANDED for the following action: 

Re-adjudicate the claim of entitlement to an 
effective date earlier than January 1, 1994, 
for the award of a TDIU.  If the decision 
remains in any way adverse to the appellant, 
provide a supplemental statement of the case 
(SSOC) to the appellant and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


